Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 1 of 16 PageID 100



                                   GENERAL AFFIDAVIT


STATE OF FLORIDA
COUNTY OF NASSAU

MAY 11,2020

Personally came and appeared before me, the undersigned Notary, the within-named Thomas
Pullen, who is a resident ofNassau County, State of Florida, and makes this his statement and
General Affidavit upon oath and affirmation of belief and personal knowledge that the following
matters, facts and things set forth are true and correct to the best of his knowledge:




                                                                                                  1
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 2 of 16 PageID 101




Qualifications and Experience:

I am a state and federal court-certified computer and mobile forensic analyst with over 23 years'
experience advising executives, law firms, small businesses, corporations and government
agencies on network security and computer and mobile forensics.

Since 1996,Ihave worked in the field of information technology in various capacities. In 2004I
received a J.D. from the University of Miami School of Law. Since 20ll,I have worked as a
computer forensic analyst on over 100 state and federal cases and investigations, mainly federal
criminal cases.

I have received training and education in computer forensic analysis from Guidance Software,
Magnet Forensics, Cellebrite, and other forensic software companies.

As a computer forensic analyst, I have worked with law enforcement agents from the FBI, Secret
Service, DEA, Homeland Security, ATF, United States Coast Guard, FDLE, and other state and
local law enforcement agencies.

I have worked on federal criminal cases in the United States District Court for the Middle
District of Florida, including a case where I was authorized to provide services to the Middle
District of Florida as a computer forensic expefi by Judge John E. Steele through the CJA
program (USA v Kenneth Jackson).

I have been certified             in computer and mobile forensics by United States District
                        as an expert
Courts for the Southern District of Florida Judges Cecilia Altonaga, James Cohn and Donald
Middlebrooks, and in state court by Florida Circuit Court Judge Antonio E. Marin, prior to
giving testimony as an expert witness in open court.




                                                                                                    2
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 3 of 16 PageID 102




USA v. Sheldon Joel Ramnaraine, No. 6:2011cr00356          (llth Cir' 2011)

Summary:
For the above-styled case, I reviewed a document titled "(2019) Appendix of Evidence'pdf'
prepared by Sheidon Joel Ramnaraine, a document titled "Presentence Investigation Report'pdf'
pr*p*"a Uy Unitea States Probation Officer Angela Harris-Butler for the Honorable Charlene
iforr.y*"ti District Judge, United States District Court for the Middle District of Florida, and
researched the case in pACgR and consulted the docket, reading the indictment and noting
                                                                                              the
docket text for the 98 entries.

This type of child pomography (CP) case, specifically, originating from CP frle-sharing, now
            called        uUrrt. material (CAM) or a child exploitation case, has 2 phases' The first
"orn**ty           "ttita
phase is an investigation that is done remotely. This simply involves reading reports generated
ty hw enforcement, as there is no physical contact with a suspect yet' Files are dowrrloaded
from a frle-sharing network, an IP address of a suspect is obtained, the ISP records are
subpoenaed to geia physical address from the IP address by looking up the subscriber
information, u r"ur"li warrant is obtained by showing a judge the details of the investigation and
speciffing what files have been downloaded, the search warrant is served on the residence and
                                                                                        phase, the
arry .tlct-onic devices found there are searched for evidence. This begins the second
forensic reports that come from the seized equipment. Usually, the entire purpose of the frst
phase is simply to obtain a search warrant, and only CP found onsite is charged' Sometimes' CP
that was rernoiely dorvnloaded and not found onsite is charged anyway, but this is more
 complicated as ii can be difficult to prove who was at a computer at'acertain time, that they
 knew about the CP and intended to search it out, etc.

If I had been retained   as an expert witnessin computer forensics in this case, I would have first
 advised Sheldon Rarnnaraine's attorney that it was critical to go onsite to the law enforcement
 agency where Mr. Ramnaraine's Delllaptop, SanDisk flash drive and Trancend memory card
 i"r" b"ittg held, and process them in forensics software like EnCase, IEF, or FTK to better
 understand the evidence. I have done this several dozen times at various agencies' The law
 enforcement agency always provides copies of the discovery, which generally comes in an E01
 disk image format, easily analyzedby any forensic software' This would have let Mr'
 Ramnaraine know.*u"tly what evidence was physically found on his devices' I would have
 counted images and videos in question, noting if there were evidence that they had been viewed'
 and other key facts which would be needed to make decisions in the case, like the decision to
 accept apleiagreement or request a trial. Processing the evidence myself would have let me
            *y results with those of law enforcement, and we could have highlighted any
 "o*pu."
  differences between the two sets of reports, which would have raised important questions, or
 pointed out similarities, which would have resolved important doubts'

 A key part of analyzingevidence in child pornography cases involves counting images and
 videos. Here, there are many different numbers mentioned in different reports by law
 enforcement, but no reports that mention specifically how those numbers were arrived at' I
 would have clarified exactly how many child pomography images and videos were involved, if
 any, and reported exactly where they were found, how they got there, and what methods were




                                                                                                        3
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 4 of 16 PageID 103




used to determine they were illegal child pomography and not legal child erotica, which is often
a grey area and difficult to determine.

For example, I have seen sophisticated forensics software like Griffeye Lnalyze, which is used
by most federal agencies in the United States, give incorrect numbers in child pornography cases'
Most recently, in a case at Homeland Security in West Palm Beach, I saw Griffeye used to count
sets of photos. Each photo set contained roughly 50 photos of minors in different scenes, like at
the beaih. The photo set started out with normal, legal photos and got progressively sexual over
time, in such a way that only the last 2 photos were child abuse material. There were about 3
different photo sets in this case, having a total of about 6 images of child abuse material; 2 ftom
each photo set. However, the software automaticatly just counted every image found in the
direciory, and so the HSI agent wrote up a report referencing 150 child-pomography images' In
reality, the majority of images were legal, starting out as regular photos and drifting from child
erotica to child pornography.

It's very   easy to let the software decide automatically how many CP images are involved, or  just
count every single file in a download directory and write up a report. However, it's not truthfi]l
or accurate. This is why, since the number of files can add or subtract years of time spent
incarcerated for a defendant, it's important to get it right and verifu exactly how the numbers
were calculated.

I also would have asked for full reports from all law enforcement agents and helped the attorney
for Mr. Ramnaraine to understand their strengths and weaknesses. Detective Ramos created
reports about his investigation and how he downloaded CP files from an IP address, Forensic
Computer Analyst Debra Healy created reports about her forensic examination of 3 devices, and
since the evidence is technical it generally requires a computer forensic expert to correctly
interpret the reports, to know what they mean and to know when they are missing irnportant
information or contain mistakes.

Although Mr. Ramnaraine was charged with possession and distribution of child pomography,
the matirials that I reviewed show evidence of neither. From what I reviewed, this appears to be
a case whose prosecution depended on granting consent to search, a confession and acceptance
of a plea agreement, because there isn't much actual computer forensic evidence that could have
been used at trial. However, I cannot tell if that's because I haven't received all the pertinent
discovery, or if the discovery itself is simply lacking inculpatory evidence.

 For example, the PSI report states "a forensic computer examiner examined Ramnaraine's
 storage device. The examiner found about 210 images and 4 videos depicting the sexual
 exploltation and abuse of prepubescent children." The discovery shows that the FBI seized 3
 items: a Dell laptop, a SanDisk flash drive, and a Trancent memory card. Which device is meant
 by "storage device" above? And where is the report that found 210 images and 4 videos? There
 is a report from Debra Healy titled "Computer Forensic Examination Report" included in the
 "Appendix of Evidence" file, but this report simply contains links to other reports that were not
 included. The main body of the "Computer Forensic Examination Report" does not even say
 whether or not child pornography was found on any of the 3 devices examined- One would need
 to review all the linki in the report to see what was found' Some links appear on the left-hand



                                                                                                      4
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 5 of 16 PageID 104




side of the report which presumably include the images themselves and could notbe distributed,
and on the right-hand side of the report as text-only versions, which could be shared with third-
parties. Howiver, not even the text-only reports were included, so we don't know what evidence
was found on any of the 3 devices. This is a vitally important piece of information and it's
missing entirely.

See screenshot               ofreport below:


                                    Ex&MIN*ffis},l sr. FYI$HNCE & qE$uI-TS
                    ,lgrnt Red Hr"re rrf rhe Federal Bur*a* rif Iatestigation ccqrl*$tcd *irt *n
               $p*eial
                    lhe *tirrte litt*d nr*di* h* e';nriueted ftr ar:r dr#t*} ckrta n'hi*h nrer perm"in rr; the
    e-1srs!'riltlrJr1 ,::f
    p{:i$rs$ro& el*rvrrl*arling, p*rluerir:a. disuiburlon cr rha:ir:g *f chilcl perm*g*phr' During iir*
    *r***ooo- I uted EnCa*e t6.1* ar:d Acce-ntr $atr's Regisirv \:icwer t* c'talrrjr:e th* raedi*
    suLrrn:trcd I scrzcd.


               Tte         +rperarirrg   siltem   ansi rt?:re z+nr   *rt$*g   n'as   $b{*jned' *liek hgJ*           rt'' rrert'   ill*:e rtpti(1s'

                'Ih*
                   user eccr,$Rt rher conarncd all cr"isienrian" tnarcriti rvaii '"trcei". -i.ceessD*ta's regl"'Jry
    lieqier rl*-s utilize$ rr.r ribtd.rr in$:s*atir:n regardirrg ftris nser acc*u!I! in th* c*mputers regisrri" Tcr
    tir.rv rhis rr?*rr click-hg1g;

               search *,'as c+nducted fl*r a*i- grapfuts $r mrr"is Sics cer*sitkred
                ,{                                                                                                  *f tottble taiue' 'ilic
    tbl!+*"ing fiieg r'vere b$oLsrark*s.l e+ n*tsbtre.


            '..,,::]rl,'      I                                                             i   r:_:rii.,i;111   ii'l 1:,1 i)tt;"
                             \                        l'!




                                                                                                                                                     5
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 6 of 16 PageID 105




Detective Charles Ramos

Chronologically, the case began with an investigation conducted by Detective Charles Ramos of
                                                                     o'Offrcer Report" submitted
the Boynin Beach Police Department. Detective Ramos stated in an
to the bffi". of the State Attorney on December 29,2010 that he was investigating the Peer-to-
Peer software program Gigatribe on Decemb er 2l' 20l0,and downloaded "450 image files and
                                                                                                7
video files" from "a contact by the name of daddysboil991" and states that "those files include
child pornography images." He states that "these images and video fi1es were of children under
th" ug" of tZ Uiing sexually abused." The files were downloaded from the IP address
 24.110.44.237.Lnthe conciusion to his report, Detective Ramos states that "the downloaded files
included numerous child pornography images/video."

What was left out of the report was essential information and specific details'

For example, was Detective Ramos using a specially made law enforcement edition of Gigatribe'
similar to well-known law enforcement software RoundUp or Torrential Downpour? The law-
enforcement versions of peer-to-peer software are usually forensically validated and help ensure
that files cannot come from more than one source, and have log files that can be introduced as
evidence in Discovery showing exactly who did what during the file download, show file hash
values, show percentage of download to clarifr when files have been partially downloaded, and
have other features to help ensure that mistakes are not made in a prosecution' Was Detective
Ramos just using a publicly-available Gigatribe software program, and if so, how could he be
certain where files in his Download folder came from, and where is the log file or at least
 screenshots documenting his investigation?

How is it that "daddysboilggl" came to be a contact of Detective Ramos? How many other
contacts did he have in Gigatribe? How can he be certain that the downloaded files came from
                                                                                             a
particular contact and not from another?

 Also, what does it mean to say that the 450 images files "include" child pornography or that
 there are "numerous" child pornography images? Exactly howmany CP files were downloaded?
                                                                                     just look at
 How did Detective Ramos determine that the files were child pornography? Did he
 the file names only, did he use a hash database like those provided by NIST  or Project VIC to
 match file hash values with known CP files, or did he view the contents?

 When Detective Ramos states that'othese images and video files were of children under the age
 of 12 being sexually abused," does he mean all 450 images andT videos? Apparently, he does
 not, because elsewhere he just says that they "include" child pornography, and elsewhere he says
 that there are "numerous" child pomography files. We do not know how many files there are'
                                                                                              or
 how he determined that they were child pornography, or how he determined     that they
 specifically involved children under the age of 12.

 Furthermore, what we have is simply a vague description of an investigation, but no report of the
 investigation itself. Detective Ramos describes using Gigatribe, but there are no screenshots' no
 Gigatrfue log files, no packet capture or network analyzer logs; there is no evidence to



                                                                                                    6
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 7 of 16 PageID 106




substantiate the investigation in any way. Reference is made to some of these details being
                 ooinvestigative package" but this was not actually included in the discovery.
preserved in an

Taken in its entirety, this "Officer Report" seems like something that might have been used to try
to obtain a search warrant from a court, but it doesn't seem that this was done. Even so, a court
would hopefully have required some minimum level of detail. For example, what fi1es were
downloaded that depicted sexual abuse of a minor? What are the file names, what are the file
hash values, what date/time were they downloaded, did anyone in law enforcement view the
contents to verifi, them, do these files appear in any law enforcement databases of known child
abuse material (CAM), what IP address did they come from, was Gigatribe subpoenaed for the
user account information?

Also, Detective Ramos appears to have given this user files over Gigatribe on December 20th, as
per a chat 1og, which is the day before Detective Ramos turned around and downloaded files
from the same user which he then wrote up in his Officer Report. It's unusual for law
enforcement to distribute photos or videos to others in a CP case, and it's disconcerting that there
does not seem to be any log of what these files were. Is it possible that Detective Ramos
accidentally shared CP files with others including this user? The Officer Report says that
Detective Ramos downloaded CP files from others to his own Downloads folder, so it's not a
trivial question to ask if these photos he shared with others may have contained CP by mistake,
since they were present on the law enforcement computer. See screenshot of chat, that was
included in the "Appendix of Evidence" file:

   Ilxidpbril    *$ r {:{rrt 3 t }:s*} ;' rr
   lis$ely+b+i i P91   tltJtlS t 3:5tr),. F#??
   gullsnlril? {:{irl} t}:$*} > dra777
   Sadd3,uh*i I 39 { {.5}ll3 I 3:$i}}'} *ru{s
   FSd$.**sittsj,h*$effrei${                p ryqp,srsEft*ptie"{l' r,p.q}* W,u   likc to rtco-s]espd hir$?
   **dd3utr*ilS0t {JQri3 I }:53i }                dcrryh&.sg{*
   *addy*bi:ril?q I {Zt}ll3        l3:5}}   :."   r
                                  in neYf f*ld$f
    FallffiH) I 7 {X}rl ? i3:Si } :*
    S*llrn3$l? t1{lil3 tl}:S}i > t Add n*w
    *eliqt#$l? i?0,1? l3:,$,$> b *f g
    *arld3*b*i ltf: I i:*l}Z L3:5,13 : 6x
    Bxclelyshnil $*1 {}0fi     }i:5,i1 :- e
                                   i

    [}.lfil:$?tl? {3*ll? t3:54} e nirc
    Qnddrphsilggl h*E ffiuwted*E r*q+ltgM*&e.}i&Eid :{}lt irF$.tq ss64r$e{}$ km?
    *eddyabci I S* I $ l ft 3 I 5 : l l ] }, ffi lgt r p&r* b s1ar6 snlrtffi hs:$ S#*d$?


 Lastly, all we know at this point in time is that Detective Ramos is asserting that CP files were
 downloaded from a computer that had 24.110.44.237 as its IP address' There is nothing yet here
 that points to a specific person or computer, just a location which would be later identified as the
 Ramnaraine residence. This is not yet evidence that directly implicates Sheldon Ramnaraine'




                                                                                                             7
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 8 of 16 PageID 107




Angela Harris-Butler

In the PSI reporf probations officer Angela Flarris-Bufler says that Detective Rarnos downloaded
ooabout
          390 photos and 3 videos of child pornography," but the detective hirnself did not provide

a specific number in his      Officer Report. Is there another report that was provided, and if so,
where is it? Ofthese photos and videos, only 3 are detailed, and       I ofthose either   came from a

different IP address or there is a typo in the PSI report in the IP address source fieId, because it
lists 2 of the files as coming from 24.1 10.44.237 and 1 file coming from 24.11'0.44.I37 - This is a
corcerq because computer programs that generate log files do not make typos- This suggests
that this entire table was manually created and was not the product of forensic software.       If it
were manually created, and there is already a mistake in the report even though there are only 3
examples given, could there be other mistakes? Is it possible that these 3 files came from another
user, or from a different case altogether? Could the date or time be wrong? This is clearly a table

that was typed up manually and not checked for errors.


Further, it contains language that is nonsensical. "Some of the images that Ramnaraine posted on
his accounts were the following" doesn't accurately describe how Gigatribe works. Images are
uploaded or downloaded, not posted. Were these images uploaded to Ramnaraine, or
downloaded from Ramnaraine? It's not clear. 'oon his accounts" doesn't seem to make sense in
this context and it's not clear what it means.


                      oothe
Also, the sentence            agent downloaded about 390 pictures and 3 videos of child pornography"

is unclear. We don't know exactly what'oabout 390" means. Does it mean 300? 350? 100? What
criteria was used corne up with this number, and to determine what was or was not child
pornography? Is there a list somewhere of 390 pictures, with SHA-1 or MD5 hash values that

match each file to a file known to law enforcement to contain child pornography? How many               of
these 390 pictures were not actually child pornography but were instead child erotica, or        just

 legal photos that came in the beginning of a photo set? Was the number 390 arrived at using any
 software program like Magnet Forensics IEF which can calculate skin tone percentage and guess
 at what might be sexual in nature, or was      it carefully verified photo by photo by a person?




                                                                                                             8
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 9 of 16 PageID 108




                                                                                           lster
                                                    6fld saw thal uY-ga*tsk'ilg91"'
          The aoint qu&ri€'d tuB network of {'iends             ttre retwork The ag€nt btowsed
          i*entifrid as Sheldon .1*1
                                      p,''n'o'*]# ffi-                          videm   of chitd
          Ramnarane dira{tories "no u"*      iifrliiiii-*"o*.
                                                           'nto
                                                                    ry*=."nd
                                                        390 pcturcc ano 3 Ytdsos of child
          poalography. Th,e €g€flt c*t'*Oio about

                                                4
  M*? t,201?




!qE: RamnsrsinE, Sheidon,loe'

                                                 ifllage3 that Rtmnarain$ posted on hie
        psffBgraPhy ffom &am$araine' $ome cf the
        mmftts Y/ere the fsltdwag:


   r)rvlf(._r:r   j\lIl
   trii Fai                                                                               i!,,
                                                                        ptEouireFsenl b0yfi
                           3:SS Ftd
                                                                        trgtil flijde as o*e
                           EST                                                   5i6Wr1
                                                                        DCY !s
                                                                                   the panis


              iy                                 T+.t   t*.a{.ts:
                                                                        phoio sf a PrB"
    dad tlXPg              3:*6 PM
                                                                        lulrssc$t* boy
                           E3T
                                                                        vrbleftod 1o sral
                                                                        psfietralio$ bY ihe
                                                                        ponis o'f afl adult


                            1?#1rzfi10                                   6f a Fre.oub6steilt
    5Yo                     3;ss PM                                      boy sutrje0ted to
     000$004,ipg                                                         oEl senetration ily
                                                                         the peftis of ailotii$f




The PSI report also contains the following sentence:                                               "A forensic computer examiner examined
 Ramnaraine's storage device. The examiner found about 210 images and 4 videos depicting the
 sexual exploitafion and abuse of prepubescent children."

 Presumably, this is a reference to Investigator Debra Healy's leport' In the rnain body of her
 r€port, she does not say that CP was found on zlny device, let alone count images or videos'
                                              o'about 210 images and 4 videos" mean? The word
 However, assuming this is correct, what does
 o'about" tells me that they are not being very strict about counting, but exact$ how accurate then

 are these numbers? Could it be 150 images and 3 videos? Also, we have the same issue as
                                                                                         above

 in that we don't know how the numbers were calculated, we don't know how it was determined
 that ttrc images and videos depicted "the sexual exploitation and abuse of prepubescent
                                                                                           just a
  children," we don't know if all the images and videos contained prepubescent children or
  few did. Also, we don't know if these images or videos were viewed by Mr' Ramnaraine, if he


                                                                                                                                            9
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 10 of 16 PageID 109




knew that they were there, if he dounloaded them by accident because he downloaded hundreds
of files from other users without specifically looking for CP, or similar.

Also irnportant, we don't know if these "about 210 images and4 videos" contain irnages and
videos atready cotmted by Detective Ramos. There is no mention at all of any overlap or double
counting, no one seems to have compared the list of images or videos that Detective Ramos
downloaded remotely in his "about 390 pictures and 3 videos" and cross-referenced it with the
"about 210 images and.4 videos" that Debra Healy apparently found physically. What is clear is
that Detective Ramos describes the pictures and videos very vaguely "about 390 pictures and 3
videos", and Debra Healy describes the picture and videos equally vaguely'oabout 210 images
and 4 videos", but when it came time to prepare a sentencing report, that vague language

disappeared ard now   it is stated that "Specifically, there were 600 pichres/images md7 videos'"

It is unclear how the evidence goes from an inexact amount of photos and videos from Detective
Ramos with no supporting evidence, plus an inexact amount of photos and videos from Debra
 Healy with no supporting evidence, but when added together it makes the precise amount of 600
pictures/images and 7 videos.



                                                                                     images'
                    Sffens*   f,haraet*ri*tl**:  The affen$e involved 600 or more
          Speeific
          $pecificaliy, there w*ie SS0
                                           picturesfiri-'i;"tl*-?$de*s' Pursuant7$taimag*s'
                                                                                       U$$G

          2,b2.4, c*nrment' t{rr.4{BXii}1, eatl
                                                vids* inatt *e cansidersd t* have          is
                           t*       images'   fne  ilaf an'tount of images in this offen*e
          whi*h is *qual       -th-
                               S?E
           1,12S. Therefore,         uf[nu* leuei li i*cr*ased by 5 levels' US$G $
           ffi2,2ibxri{s}


 In order to know the real numbers, there needs to be a list of the 390 images and 3 videos from
 Detective Ramos compared with a list of the 210 images and 4 videos from Debra Healy, to
 avoid counting the same files twice. There should also be inforrnation about how files were
 determined to be child pomography, as well as how specific enhancements were deemed
 applicable, for example the USSG 2G2.2{b)(4) enhancements-




                                                                                                   10
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 11 of 16 PageID 110




    Investigator I)ebra IIeaIY

    Investigator Debra Healy of &e Seminole County SherifPs 0ffice created a "Computer
Forensic Examination Report" dated Mray 4,2}ll. This report was created using Guidance
Software's EnCase and saved as an HTML file with clickable links, but the reports that those
links openwere not included. Therefore, we have only the main body or sunmary ofthe report,
which does not state whether or not child pornography was found on any of the devices' There
are several possibilities. Either no CP files were found on any of the devices, or indicia of CP

was found but not the files themselves, for example maybe names of recently-opened files were
found in Windows Registry and the names suggest CP-related files but the files are not foun{ or
perhaps there were actual CP files found on one or more of the devices' Without seeing the

acfual report, it's impossible to know.



            This main page of the report from Debra Heah has no evidence of any child pomography

 at all;   it simply suggests that there were reports done that were not included and we can only
 guess     at their contents. From the main body of the repor! which is all that I was provided, there

 are no numbers of how many        child pornography files were found, if any'




                                                                                                         11.
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 12 of 16 PageID 111




   CPS Report

   Detective Charles Ramos provided a screeashot of the CPS platfomr, accessible through the
                                                                          o'observed on 0
website www.gridcop.com, that shows that the IP address 24ilA'M'237 was
networks" but was nevertheless 'bbserved sharing I unique files"' This is counter-intuitive and
probably contains a mistake, since how can someone share a file but not be on any networks?
                                                                                                             *Child Rescue Coalition" which
CPS is a platform run by a private foundation in Florida called

scans   multiple file-sharing networks for child abuse imagery'


                                                                                                                 .                                      F.ts
           Jt$*g3-aBt1 tE:58
         t4.ltt{43}?                                                                     &;t/:adg*.-c*ro*ls*rcup.?*qsr*A-tx**e"adrwedet-..
                                                                                                                               i$*         {i17.}<;
                                                                              Currefiiiv lo{gad in as Rrlirsr,   Clnnet   |   :8:za:d?   clfi i   :-?r-Qg



                                                 Iloynton Beaeh Poliee Llept - Seutfu Fllorida ICAC
                                                 Child Protscfion $ystem

                   lnres E*Nst: $t6srs lals Action




                  lP ,Recoit - 24.1 10.44 237
                  usar-oces!   7d.   calijs. 3?irtCspt4 j" f,r,'"t


                  ft€psrt g*rEfsted eft n6*mbeI ?x,              2$11)   t* ?ezr;s+ urfi.

                   Surrrrnry
                  ntu ff ui*rs*$        ha6 bss* $h*en       *   d}t S   r"*trx*rk bgvee* th* dee* *sc*il&s ?1, 201fl a'd Jsr*xry i '
                   1370.
                  'firl* ip lg* he*r: +bs*rrnd sh$x':$ 1 m4qu* ff,uc. ?trelB Brs fls &ulry a**mbtsd 'ir*h *'k                     IP   ad*e*q'




    This is an odd report, for 2 reasons. First, how can a computer user share a file without
 connecting to a network? This seems like an error in CPS. Secondly, how is it that Detective
                                               oonumerous" child pornography files from this IP address, but CPS
 Ramos says he downloaded
                                                                                          since it
 did not detect any network activity at all? Why was this CPS screenshot included at all'
 just states that this IP address "has been observed on 0 networks between the dates December 2l'
 2010 and January 1,1974."




                                                                                                                                                               72
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 13 of 16 PageID 112




   On page 26 of the book "Digital Child Pornography: A Practical Guide for Investigators"       it
eonfirms that CPS tracks Gigatribe and records aoy GUID or user account that connects to the
network and attempts to upload or download known child pornography. In this case, this IP
address was not seen connecting to any of the networks that CPS monitors, but CPS says that      1


file was being shared without specifying what that file is, and there is no GUID or usel account
associated with the file. See screenshot from forensic textbook below:




                       Digital Child Pornography:
                         A Practical Guide for
                               lnvestigators



                                            CHAD M.S STEEL




         Because individuals on the *r:Lr'Li:li;i network and other peer-to-peer networks share files
     that nray depict known victirrts ancl can lte corrfirnred by haslr value to be child pornograplry,
     efforts have heen nlade to tog any indiviclual sharing previously identified or suspected
     content. Grirlcop, an effort funded by T i iJ, and RoutrclUp, a tool used by tttost of the ICAC
     taskforces. both track this sharing" RounclLlp focuses on the G:ruti:ii.; network, while
     Griclcop's i,,ii$ tracks iliiiiltiir*, FastTrack, ,Ares, BitTorrent, eDonkey, Gigatribe, Motherless,
     lRC, and several other sharing ntechanisnts. As a result, investigators carr get an historical
     picture of the activities associated with a particular lP address or GUID (a nuntlrer that
      uniquely identifies a particular installation of peer'to-peer softrvare). lnvesti$ators can also
      use lar,v-enforcentent specific peer-to-peer clients like ShareazaLE to dowrrload offending
      content frorrt sLrbject's ntachines for evidentiary purposes and to obtain probable cause to
      apply for a warrant.



                                                                                                      13
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 14 of 16 PageID 113




   Waiver of Ownership Letter



There is a letter dated January 28,2016 sent to the Miami FCI by the FBI, asking if Mr.
Ramnaraine would like his hard drives retumed or destroyed.It's true that if the hard drives had

been unmodified by the FBI, and they had ever contained contraband, they would not be able to

be retumed to their own€r. The fact that the FBI is asking   if Mr' Ramnaraine wants to appoint
someone to accept them on his behalf suggests either (a) that all the hard drives in question have

been forensically wiped by the FBI and contain no data, or (b) that the FBI does not believe that

the devices contain contraband evidence eg. CP photos or videos, or (c) that the department that
sent this letter has made a mistake in sending   it.




                                                                                                     14
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 15 of 16 PageID 114



Conclusions:


In conclusion, had I been retained as an expert in computer forensics on this case before it went
to trial or before a plea agreement had been signed, I would have gotten all available reports
from law enforcement concerning both the remote investigation phase and the post-seizure
phase. Any missing information would have been specially requested from law enforcement, and

 anything that did not make sense would have been pointed out and clarifications requested'           I
 would have explained what the reports meant to the attorney for Mr. Ramnaraine, highlighting
 any problematic areas, missing information, or mistakes. I would have gone onsite to the law
 enforcement agency storing the Dell laptop and2 USB drives and processed them in EnCase and
 IEF/AIOOM to better understand what exactly was found and compared my own reports with
 those made available by law enforcement. Any CP photos orvideos would have been carefirlly

 counted. Child erotica or other non-CP photos or videos would have been discounted from the
 number of files. I would have looked for telltale signs that any CP photos or videos had been
 searched intentionally or dovrnloaded accidentally, and   if they   had been viewed or not.   I would

 have looked at the settings for Gigatribe and reported any modifications to the default settings'

 Any log files for Gigatribe, especially conceming uploading or disfibution, would have been
 saved and reported. I would have carved unallocated disk space and un-deleted files and

 determined if the user believed he was not in possession of CP, or if the user knew he was in
 possession of CP and was collecting   it on purpose. If necessary, I would have testified     at   trial

 and/or at sentencing to ensure that accurate information was given to the court.




 Sincerely




  iu*tt il4' txfi^                                  sl4fu
  Thomas Pullen
  Certified Computer Forensic Examiner




                                                                                                            15
Case 6:19-cv-01888-PGB-DCI Document 6-2 Filed 05/11/20 Page 16 of 16 PageID 115




   Sworn to (or affirmed) and subscribed before me, by means of physical presenee,                      l!#   auv

of May, 2020,by Thomas Pullen.


                                                                              of

                                                                    C']\ iI.]IA   E. NAISMITH
                                                                l',cil.v iublli - State   of l-lorida
                                                                   Connissron: Ga: I82051
                                                                I:! a{lrrn. !xPrr:'s Feb 4, 2022




          Personally known
    ,r/   P, oduced Identification
          Type of identification produced   flrviaa-   Drt uefs {-,e errrs €




                                                                                                                11.
